Hill, J.
Two separate actions of ejectment were brought against two defendants. By agreement of counsel they were consolidated as one case, and were thus tried, and separate verdicts and judgments were rendered in each case in favor of the plaintiffs. By agreement of counsel representing both suits motions for new trial were consolidated and heard as one motion upon one record, and there is but one judgment overruling the two motions, and but one bill of exceptions is in this court. Held, that each of the defendants had the right to except to the overruling of the motion for new trial in his own case. But the consolidation of the two motions for new trial, and the overruling of the *559motions in one judgment, did not authorize the two defendants to unite in one bill of exceptions to review judgments in two distinct cases by one writ of error. This court is without jurisdiction to entertain such a bill of exceptions, there being no provision of law for such procedure. It follows that the bill of exceptions must be dismissed. Western Assurance Co. v. Way, 98 Ca. 746 (27 S. E. 167); Center v. Fickett Paper Co., 117 Ga. 222 (43 S. E. 498); Dickey v. State, 101 Ga. 572 (28 S. E. 980); Averitt v. Simpson, 147 Ga. 352 (94 S. E. 242); Cutter v. Central Bank &c., 147 Ga. 754 (95 S. E. 285).
No. 787.
November 16, 1918.
-Writ of error; from Berrien.
J. A. Alexander and W. D. Buie, for plaintiffs in error.
G. A. Christian and J. D. Lovett, contra.

Writ of error dismissed.


All the Justices ooneur.